108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James A. BUTLER, Defendant-Appellant.
No. 96-7890.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 20, 1997.

James A. Butler, Appellant Pro Se.
Howard Crawford Vick, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motion to correct his sentence, petition for recusal, motion to suppress, and motion requesting the court not to consider his motions as a habeas motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Butler, No. CR-91-44-3 (E.D.Va. Nov. 27, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.